                       UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION


UNITED STATES OF AMERICA,

                          Plaintiff,
v.                                                   Case No. 2:18-cr-43
                                                     HON. GORDON J. QUIST
PETER LOUIS MESHIGAUD,

                      Defendant.
_______________________________/

                               ORDER OF DETENTION

      Defendant appeared before the undersigned on October 24, 2018, for an

arraignment and initial appearance on the indictment charging defendant with domestic

assault (2 counts), assault with a dangerous weapon and aggravated sexual abuse.

The government has filed a motion for detention and pretrial services has

recommended the same. Defense counsel reserved the issue of detention until she

has time to consult with defendant and research the case.

      Defendant shall be detained pending further proceedings.


      IT IS SO ORDERED.

                                           /s/ Timothy P. Greeley
                                        TIMOTHY P. GREELEY
                                        UNITED STATES MAGISTRATE JUDGE
Dated: October 24, 2018
